                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     KRYPT, INC.,                                       Case No. 19-cv-03226-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   9             v.                                         DISMISS WITH LEAVE TO AMEND
                                  10     ROPAAR LLC, et al.,                                [Re: ECF 15]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Krypt, Inc. (“Krypt”) brings this suit against its former employee Clay Robinson
                                  14   (“Robinson”) and Ropaar LLC (“Ropaar”) in connection with Robinson’s decision to leave
                                  15   Krypt’s employ and join Ropaar. Ropaar now moves to dismiss the claims against it pursuant to
                                  16   Federal Rule of Civil Procedure 12(b)(2) on the ground that this Court does not have personal
                                  17   jurisdiction over Ropaar. For the reasons discussed below, the motion to dismiss is GRANTED
                                  18   WITH LEAVE TO AMEND.
                                  19     I.   BACKGROUND
                                  20          Unless otherwise noted, the following factual allegations are drawn from the Complaint,
                                  21   ECF 1 (“Compl.”).
                                  22          Plaintiff Krypt is a California corporation with its principal place of business in San Jose,
                                  23   California. Compl. ¶ 13. It is a “business and systems consulting firm, which provides System
                                  24   Applications Products (‘SAP’) solutions for small and large corporations.” Id. ¶ 16. Specifically,
                                  25   Krypt provides “consulting services, pre-developed products, and specialized methodologies” for
                                  26   its customers. Id.
                                  27          Defendant Ropaar is a Texas limited liability corporation with its principal place of
                                  28
                                   1   business in Texas.1 According to Krypt, Ropaar “also provides SAP solutions for corporations”

                                   2   and thus is “currently a direct competitor of Krypt’s.” Id. ¶ 3, 17. Ropaar disputes that it is a

                                   3   “direct competitor” of Krypt, however. In declarations submitted by Jitendra Singh, Ropaar’s sole

                                   4   managing member, Ropaar explains that it “is rare for Ropaar to be bidding on the same contracts

                                   5   as Krypt” because Ropaar is much smaller than Krypt and “works in a subset of IT consulting

                                   6   domains that Krypt targets.” ECF 26-1 (“Second Singh Decl.”) ¶ 6. Moreover, with regard to

                                   7   geographic competition, Ropaar represents that it “does not transact any business in California,”

                                   8   that it currently “does not have any contracts with California companies,” and that its relationship

                                   9   with its only former California customer ended in February 2013. ECF 15-1 (“First Singh Decl.”)

                                  10   ¶¶ 3-4. Ropaar further asserts that none of Ropaar’s employees or contractors are residents of

                                  11   California and that it “does not have any assets or property in California. Id. ¶¶ 3, 5.

                                  12          Defendant Robinson worked at Krypt from May 1, 2016 to February 12, 2019, Compl. ¶
Northern District of California
 United States District Court




                                  13   32, and now works at Ropaar, id. ¶ 48. Although Krypt is headquartered in California and Ropaar

                                  14   is headquartered in Texas, Robinson was a resident of Washington County, Arkansas “at all times

                                  15   relevant to the Complaint.” Id. at 15.

                                  16          While at Krypt, Robinson served as a Professional Services Consultant. As a result,

                                  17   Robinson was apparently “entrusted with access to all of Krypt’s Confidential Information,

                                  18   including but not limited to information about Krypt’s strategy and expansion plans, as well as

                                  19   customer lists concerning clients and prospective clients.” Id. ¶ 38. He also “provided services in

                                  20   California on one or more occasion, including from Krypt’s California offices, and including to

                                  21   California-based Krypt clients.” Id. ¶ 41. On January 29, 2019, Robinson resigned from Krypt,

                                  22   explaining that “a member of his family had health problems that limited Robinson’s ability to

                                  23   travel.” Id. ¶ 43. Robinson also told Krypt that he “was leaving the SAP industry entirely and

                                  24   would begin working for Smithfield Foods, a meat-packing company.” Id.

                                  25

                                  26   1
                                         The Complaint identifies Ropaar’s principal place of business as McKinney, Texas. Compl. ¶
                                  27   14. Ropaar now asserts that is incorrect, and that Ropaar’s principal place of business is Farmers
                                       Branch, Texas. ECF 15 (“Mot.”) at 1. Ropaar does not provide any evidence to that effect, thus
                                  28   the Court must accept the Complaint’s allegation as true. In any event, the factual dispute does
                                       not affect the Court’s resolution of the instant motion.
                                                                                          2
                                   1          On April 4, 2019, however, Krypt learned that Robinson had not left Krypt to join

                                   2   Smithfield Foods but had instead began working for Ropaar. Id. ¶ 48. Following that revelation,

                                   3   Krypt conducted a forensic examination of Robinson’s company-issued laptop. Id. ¶ 49. At the

                                   4   outset, Krypt found that Robinson had deleted his local account on the computer prior to his

                                   5   departure. Id. ¶ 50. Nevertheless, the forensic examination was able to discover “that on February

                                   6   5, 2019—seven days before his last day of employment with Krypt—Robinson used his Krypt-

                                   7   issued laptop to log into and access his Ropaar email.” Id. ¶ 51. The forensic examination also

                                   8   suggested that, between January 29, 2019 and February 12, 2019, Robinson “accessed a number of

                                   9   files containing Krypt’s Confidential Information” and uploaded a “substantial amount” of that

                                  10   information “to non-Krypt cloud accounts at DropBox, OneDrive, and/or to a USB flash drive.”

                                  11   Id. ¶ 52. Finally, the forensic examination “show[ed] that Robinson uploaded . . . a complete copy

                                  12   of his laptop’s ‘desktop’ to some unknown form of storage.” Id. ¶ 54.
Northern District of California
 United States District Court




                                  13          Meanwhile, Krypt believed that Ropaar had “launched a campaign to poach Krypt’s

                                  14   employees . . . after they had been trained by Krypt and given access to Krypt’s invaluable

                                  15   Confidential Information.” Id. ¶ 28. For example, Ropaar purportedly made an employment offer

                                  16   to Rajesh Malle in May 2015, which Malle ultimately accepted. Krypt alleges that at least four of

                                  17   Ropaar’s seven employees were recruited directly from Krypt. Id. ¶ 31.

                                  18          Based on the forensic examination of Robinson’s computer and Krypt’s belief that Ropaar

                                  19   has been systematically poaching Krypt employees, Krypt now alleges that “Ropaar and Robinson

                                  20   have been acting in concert to design and execute a plan to obtain and misappropriate Krypt’s

                                  21   Confidential Information.” Id. ¶ 55.

                                  22          Accordingly, on June 7, 2019, Krypt filed a complaint against Robinson and Ropaar. See

                                  23   ECF 1. The Complaint contains three claims: (1) a claim for misappropriation of trade secrets

                                  24   under the federal Defend Trade Secrets Act, 18 U.S.C. §§ 1836 et seq., against both Defendants;

                                  25   (2) a claim for misappropriation of trade secrets under the California Uniform Trade Secrets Act,

                                  26   Cal. Civ. Code §§ 3426 et seq., against both Defendants; and (3) a common law breach of contract

                                  27   claim against Robinson. Id. ¶¶ 56-83. The breach of contract claim—which is not at issue in the

                                  28   instant motion—is based upon Robinson’s alleged breach of two agreements he signed upon
                                                                                        3
                                   1   accepting the position at Krypt: an offer letter (the “Offer Letter”) and a Confidential Information

                                   2   and Invention Assignment Agreement (the “CIIAA”). See id. ¶¶ 33, 78, 81.

                                   3          On August 9, 2019, Ropaar moved to dismiss the two claims against it for lack of personal

                                   4   jurisdiction. ECF 15 (“Mot.”). The motion has been fully briefed, ECF 24 and 26, and the Court

                                   5   heard oral argument on December 5, 2019, ECF 37.

                                   6    II.   LEGAL STANDARDS
                                   7          Federal Rule of Civil Procedure 12(b)(2) authorizes a defendant to seek dismissal of an

                                   8   action for lack of personal jurisdiction. See Fed. R. Civ. P. 12(b)(2). “In opposing a defendant's

                                   9   motion to dismiss for lack of personal jurisdiction, the plaintiff bears the burden of establishing

                                  10   that jurisdiction is proper.” CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1073 (9th

                                  11   Cir. 2011). Courts may consider evidence presented in affidavits and declarations in determining

                                  12   personal jurisdiction. Doe v. Unocal Corp., 248 F.3d 915, 922 (9th Cir. 2001). “Where, as here,
Northern District of California
 United States District Court




                                  13   the defendant’s motion is based on written materials rather than an evidentiary hearing, the

                                  14   plaintiff need only make a prima facie showing of jurisdictional facts to withstand the motion to

                                  15   dismiss.” Ranza v. Nike, Inc., 793 F.3d 1059, 1068 (9th Cir. 2015) (internal quotation marks and

                                  16   citation omitted).

                                  17          “Uncontroverted allegations in the complaint must be taken as true, and factual disputes

                                  18   are construed in the plaintiff’s favor.” Freestream Aircraft (Bermuda) Ltd. v. Aero Law Grp., 905

                                  19   F.3d 597, 602 (9th Cir. 2018). If, however, the defendant adduces evidence controverting the

                                  20   allegations, the plaintiff must “come forward with facts, by affidavit or otherwise, supporting

                                  21   personal jurisdiction,” Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986), for a court “may not

                                  22   assume the truth of allegations in a pleading which are contradicted by affidavit.” Data Disc, Inc.

                                  23   v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1284 (9th Cir. 1977). Moreover, conclusory allegations

                                  24   or “formulaic recitation of the elements” of a claim are not entitled to the presumption of truth.

                                  25   Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009). “Nor is the court required to accept as true

                                  26   allegations that are . . . unwarranted deductions of fact, or unreasonable inferences.” In re Gilead

                                  27   Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                  28          “When no federal statute governs personal jurisdiction, the district court applies the law of
                                                                                         4
                                   1   the forum state.” Id.; see Fed. R. Civ. P. 4(k)(1)(A) (service of process is effective to establish

                                   2   personal jurisdiction over a defendant “who is subject to the jurisdiction of a court of general

                                   3   jurisdiction in the state where the district court is located”). “California’s long-arm statute allows

                                   4   the exercise of personal jurisdiction to the full extent permissible under the U.S. Constitution.”

                                   5   Daimler AG v. Bauman, 571 U.S. 117, 125 (2014) (citing Cal. Civ. Proc. Code Ann. § 410.10).

                                   6   Constitutional due process, in turn, requires that a defendant “have certain minimum contacts”

                                   7   with the forum state “such that the maintenance of the suit does not offend traditional notions of

                                   8   fair play and substantial justice.” Freestream Aircraft, 905 F.3d at 602 (quoting Int’l Shoe Co. v.

                                   9   Washington, 326 U.S. 310, 316 (1945)).

                                  10          “The strength of contacts required depends on which of the two categories of personal

                                  11   jurisdiction a litigant invokes: specific jurisdiction or general jurisdiction.” Ranza, 793 F.3d at

                                  12   1068 (citing Daimler AG, 571 U.S. at 127). General jurisdiction exists when the defendant’s
Northern District of California
 United States District Court




                                  13   contacts “are so continuous and systematic as to render [it] essentially at home in the forum State.”

                                  14   Daimler AG, 571 U.S. at 127 (internal quotation marks omitted). Where a defendant is subject to

                                  15   general jurisdiction, it may be sued “on any and all claims,” id. at 137, including claims “arising

                                  16   from dealings entirely distinct” from its forum-related activities, id. at 127 (internal quotation

                                  17   marks omitted). By contrast, specific jurisdiction is proper when the defendant’s contacts with the

                                  18   forum state are may be more limited but the plaintiff’s claims “arise out of or relate to” those

                                  19   contacts. Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S.

                                  20   Ct. 1773, 1786 (2017).

                                  21   III.   DISCUSSION
                                  22          As noted above, Defendant Ropaar moves to dismiss the two claims against it for lack of

                                  23   personal jurisdiction. See Mot. at 1. In opposition to Ropaar’s motion, Plaintiff Krypt does not

                                  24   assert that the allegations in the Complaint support the exercise of general jurisdiction. See ECF

                                  25   24 (“Opp.”) at 1. Accordingly, Krypt’s claims against Ropaar can survive dismissal only if Krypt

                                  26   demonstrates that specific jurisdiction is proper. See Freestream Aircraft, 905 F.3d at 602.

                                  27          The Ninth Circuit has set forth a three-prong test for the exercise of specific jurisdiction:

                                  28                  (1) the defendant must either “purposefully direct his activities”
                                                                                          5
                                                      toward the forum or “purposefully avail himself of the privileges of
                                   1                  conducting activities in the forum”;
                                                      (2) “the claim must be one which arises out of or relates to the
                                   2                  defendant’s forum-related activities”; and
                                                      (3) “the exercise of jurisdiction must comport with fair play and
                                   3                  substantial justice, i.e. it must be reasonable.”
                                   4   Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th Cir. 2017) (quoting Dole

                                   5   Food Co., Inc. v. Watts, 303 F.3d 1104, 1111 (9th Cir. 2002)). “The plaintiff bears the burden of

                                   6   satisfying the first two prongs of the test.” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d

                                   7   797, 802 (9th Cir. 2004). If the plaintiff meets that burden, “the burden then shifts to the

                                   8   defendant to ‘present a compelling case’ that the exercise of jurisdiction would not be reasonable.”

                                   9   Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985)).

                                  10          With respect to the first prong, the Ninth Circuit has said that “purposeful availment” and

                                  11   “purposeful direction” are “two distinct concepts.” Schwarzenegger, 374 F.3d at 802

                                  12   (acknowledging that the Ninth Circuit has sometimes “use[d] the phrase ‘purposeful availment,’ in
Northern District of California
 United States District Court




                                  13   shorthand fashion, to include both purposeful availment and purposeful direction”). Because the

                                  14   trade secret misappropriation claims against Ropaar sound in tort, see Hong Kong uCloudlink

                                  15   Network Tech. Ltd. v. SIMO Holdings Inc., No. 18-CV-05031-EMC, 2019 WL 331161, at *4

                                  16   (N.D. Cal. Jan. 25, 2019), the Court employs the purposeful direction analysis, also known as the

                                  17   “effects” test from Calder v. Jones, 465 U.S. 783 (1984). See Axiom Foods, 874 F.3d at 1069.

                                  18   This test requires that the defendant have “(1) committed an intentional act, (2) expressly aimed at

                                  19   the forum state, (3) causing harm that the defendant knows is likely to be suffered in the forum

                                  20   state.” Id. (internal quotation marks and citation omitted). Analyzing these three requirements,

                                  21   the Court concludes that Krypt has not met its burden of showing purposeful direction and that

                                  22   specific personal jurisdiction is therefore inappropriate.

                                  23          A.    Intentional Act
                                  24          The Court turns first to whether Ropaar committed an “intentional act.” As the Ninth

                                  25   Circuit has explained, the “intentional act” requirement refers “to an intent to perform an actual,

                                  26   physical act in the real world, rather than an intent to accomplish a result or consequence of that

                                  27   act.” Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1128 (9th Cir. 2010)

                                  28   (internal quotation marks and citation omitted). Krypt contends that Ropaar committed an
                                                                                          6
                                   1   “intentional act” by “misappropriating Krypt’s trade secrets.” Opp. at 7. Ropaar responds that the

                                   2   Complaint fails to actually allege that Ropaar intentionally participated in Robinson’s alleged theft

                                   3   of trade secrets. ECF 26 (“Reply”) at 4. Instead, says Ropaar, the acts “alleged in the Complaint

                                   4   only implicate Robinson.” Id. The Court agrees with Ropaar that Krypt has not made a prima

                                   5   facie showing that Ropaar—rather than Robinson alone—misappropriated Krypt’s trade secrets.

                                   6          Krypt maintains that its pleadings and affidavits contain allegations that Ropaar

                                   7   “intentionally stole Krypt’s Confidential information (including its trade secrets).” Opp. at 9. To

                                   8   briefly review, the Complaint alleges that, prior to his departure, (1) Robinson deleted his local

                                   9   account from his Krypt laptop, Compl. ¶ 50; (2) Robinson accessed his Ropaar email from his

                                  10   Krypt laptop prior to his departure, id. ¶ 51; (3) Robinson accessed and uploaded various Krypt

                                  11   files containing Confidential Information “to non-Krypt cloud accounts at DropBox, OneDrive,

                                  12   and/or to a USB flash drive,” id. ¶ 52; and (4) Robinson uploaded a copy of his laptop’s desktop to
Northern District of California
 United States District Court




                                  13   some unknown form of storage, id. ¶ 54. Krypt says that it uncovered these facts through a

                                  14   forensic examination of Robinson’s Krypt-issued computer. Id. ¶ 51. As Ropaar points out,

                                  15   though, it was Robinson who allegedly performed all these “actual, physical acts.” See Reply at 5.

                                  16   Krypt does not allege that Ropaar took any affirmative action to facilitate Robinson’s alleged

                                  17   theft, beyond issuing him a Ropaar company email account.

                                  18          In fact, through one of Jitendra Singh’s declarations, Ropaar has submitted testimony that

                                  19   (1) “Clay Robinson never transferred any Krypt files to Ropaar through his e-mail account or by

                                  20   any other direct or indirect means,” (2) “Ropaar has not received any of Krypt’s confidential

                                  21   information or files from Robinson or anyone else,” and (3) “To the extent Krypt’s allegations

                                  22   regarding Robinson are true, Ropaar was not even aware that Robinson had copied files before he

                                  23   left Krypt.” Second Singh Decl. ¶ 4. Krypt has not brought forth any evidence of its own to

                                  24   contest this evidence from Ropaar. Even the Complaint is devoid of any allegations that Ropaar

                                  25   ever received the Confidential Information at issue. And although Krypt suggests that Ropaar

                                  26   could use the Confidential Information to “underbid Krypt’s proposals,” Opp. at 11, Krypt points

                                  27   to no allegations or evidence that Ropaar has actually done so. Meanwhile, Singh has specifically

                                  28   testified that “Ropaar has never tried to undercut any of Krypt’s proposals.” Second Singh Decl. ¶
                                                                                         7
                                   1   7. All told, the only intentional, physical act that Ropaar itself is alleged to have committed is

                                   2   hiring Robinson and giving him a company email account.

                                   3          Instead, to establish Ropaar’s involvement in the alleged misappropriation, Krypt points to

                                   4   the Complaint’s allegation that “Ropaar and Robinson have been acting in concert to design and

                                   5   execute a plan to obtain and misappropriate Krypt’s Confidential Information,” Compl. ¶ 55,

                                   6   which is reiterated in the declaration submitted by Krypt co-founder Jigish Shah, ECF 24-1 ¶ 21

                                   7   (“Shah Decl.”) (“[I]t is Krypt’s belief that Robinson and Krypt worked in concert to

                                   8   misappropriate Krypt’s trade secrets.”). Krypt does not, however, provide any factual allegations

                                   9   regarding this alleged “plan,” leaving the Court to guess at its meaning. To the extent that Krypt

                                  10   merely alleges Ropaar’s knowledge of and consent to Robinson’s alleged theft, Ropaar has

                                  11   submitted uncontroverted evidence that it was not aware of any such theft. See Second Singh

                                  12   Decl. ¶ 5. Besides, the Ninth Circuit has said that “knowledge and consent—passive states of
Northern District of California
 United States District Court




                                  13   mind—do not constitute intentional acts directed at the forum state.” Chirila v. Conforte, 47 F.

                                  14   App’x 838, 842 (9th Cir. 2002). Importantly, Krypt does not allege that Ropaar performed any

                                  15   physical acts in furtherance of any plan. The Court therefore construes Krypt’s argument to be

                                  16   that Robinson’s intentional acts are attributable to Ropaar because the two were co-conspirators

                                  17   and thus “Robinson was acting as an agent of Ropaar at the time of the misappropriation.” Opp. at

                                  18   9.

                                  19          At the outset, the Court notes that “[t]here is a great deal of doubt surrounding the

                                  20   legitimacy of this conspiracy theory of personal jurisdiction,” which has not yet been adopted in

                                  21   this Circuit. Chirila, 47 F. App’x at 842. As the Ninth Circuit explained in Chirila v. Conforte,

                                  22   the theory “has been criticized by commentators” and the Ninth Circuit has “rejected an analogous

                                  23   theory”—the conspiracy theory of venue. Id. at 842-43. The Chirila court did not reach a

                                  24   conclusion as to the validity of a conspiracy theory of personal jurisdiction, however, because the

                                  25   allegations of conspiracy were too conclusory.

                                  26          So too here. The statement that “Ropaar and Robinson have been acting in concert” is, by

                                  27   itself, merely conclusory and therefore not entitled to an assumption of truth. See Bell Atlantic

                                  28   Corp. v. Twombly, 550 U.S. 544, 557 (2007) (“Terms like ‘conspiracy,’ or even ‘agreement,’ are
                                                                                         8
                                   1   border-line: they might well be sufficient in conjunction with a more specific allegation—for

                                   2   example, identifying a written agreement or even a basis for inferring a tacit agreement—but a

                                   3   court is not required to accept such terms as a sufficient basis for a complaint.”) (internal quotation

                                   4   marks and citation omitted); Chirila, 47 F. App’x at 843 (“The cases are unanimous that a bare

                                   5   allegation of a conspiracy between the defendant and a person within the personal jurisdiction of

                                   6   the court is not enough.”) (quoting Stauffacher v. Bennett, 969 F.2d 455, 460 (7th Cir. 1992)). As

                                   7   noted above, Krypt provides no supporting factual allegations as to the formation and operation of

                                   8   the alleged plan between Ropaar and Robinson. For instance, Krypt does not allege when the plan

                                   9   was formed, whether the plan was express or tacit, or who made the decisions on behalf of Ropaar.

                                  10   Cf. MedioStream, Inc. v. Microsoft Corp., 869 F. Supp. 2d 1095, 1104 (N.D. Cal. 2012)

                                  11   (“Although MedioStream consistently emphasizes that Microsoft ‘agrees with’ or ‘convinces’

                                  12   OEMs to exclude media platform competitors, it does not allege whether such agreements are
Northern District of California
 United States District Court




                                  13   written, oral or tacit, when they were executed, who made the decisions, or with which OEMs

                                  14   such agreements were made.”).

                                  15          In addition, Krypt’s bare allegation that “Ropaar and Robinson have been acting in

                                  16   concert” to steal Krypt’s trade secrets is contradicted by the Second Singh Declaration, in which

                                  17   Singh attests that “Ropaar never directed Robinson to misappropriate Krypt’s trade secrets.”

                                  18   Second Singh Decl. ¶ 2. This evidence negates any presumption of truth to which Krypt’s

                                  19   allegation might have been due.

                                  20          Krypt nevertheless asks the Court to infer the existence of a conspiracy from: (1) the fact

                                  21   that Robinson allegedly committed the relevant actions “after Ropaar had already given Robinson

                                  22   company credentials and access to a Ropaar email address,” Opp. at 9; (2) the fact that Robinson

                                  23   terminated his employment with Krypt abruptly and did not tell Krypt he was leaving to work at

                                  24   Ropaar, Shah Decl. ¶ 21; and (3) Ropaar’s history of hiring other “high-level” Krypt employees,

                                  25   id. Although it is true that “concerted action may be inferred from circumstantial evidence of the

                                  26   defendant’s conduct and course of dealings,” Dimidowich v. Bell & Howell, 803 F.2d 1473, 1479

                                  27   (9th Cir. 1986), it is equally clear that “[c]onspiracies cannot be established by suspicions.”

                                  28   Hanger Prosthetics & Orthotics, Inc. v. Capstone Orthopedic, Inc., 556 F. Supp. 2d 1122, 1139
                                                                                         9
                                   1   (E.D. Cal. 2008) (alterations, internal quotation marks, and citation omitted). “There must be

                                   2   evidence of some participation or interest in the commission of the offense.” Id. Here, Krypt’s

                                   3   argument relies upon suspicions rather than reasonable inferences. In the face of Singh’s

                                   4   testimony that Ropaar did not direct Robinson to steal the Confidential Information at issue, Krypt

                                   5   presents no allegations or evidence that Ropaar ever received, possessed, or used the Confidential

                                   6   Information. Nor has Krypt alleged that Ropaar has made any competitive moves—such as

                                   7   underbidding Krypt for a client—from which it could be inferred that Ropaar possessed the

                                   8   Confidential Information. These omissions seriously undermine the theory that Robinson stole the

                                   9   Confidential Information on Ropaar’s behalf or for Ropaar’s benefit.

                                  10          Meanwhile, the allegations Krypt does make are flimsy. That Robinson did not share his

                                  11   career plans with Krypt is not suggestive of Ropaar’s participation or interest in the alleged

                                  12   conspiracy. And although Ropaar is alleged to have hired away other Krypt employees, Krypt
Northern District of California
 United States District Court




                                  13   does not contend that those employees provided Ropaar with trade secrets, or that hiring them was

                                  14   otherwise improper. Essentially, then, Krypt’s theory rests on the timing of Robinson’s actions,

                                  15   which was after Ropaar hired him. Other district courts have refused to infer a conspiracy or

                                  16   agency relationship from mere timing. For example, the court in NetApp, Inc. v. Nimble Storage,

                                  17   Inc. rejected the plaintiff’s argument that a conspiracy could be inferred between defendant

                                  18   Nimble and plaintiff’s former employee, Reynolds, simply because Reynolds improperly accessed

                                  19   NetApp’s protected computers after joining Nimble. No. 5:13-CV-05058-LHKHRL, 2015 WL

                                  20   400251, at *9 (N.D. Cal. Jan. 29, 2015); see also Executive Security Management, Inc., v. Dahl,

                                  21   No. CV 09-9273 CAS (RCX), 2010 WL 11506950, at *4 (C.D. Cal. Feb. 8, 2010) (“The Court

                                  22   finds that the alleged timing of Johnson’s and Dahl’s subsequent employment with Populous, after

                                  23   their resignation from employment with plaintiffs, is insufficient to reasonably infer that their

                                  24   actions may be imputed to Populous based on theories of an agency relationship or conspiracy.”).

                                  25   The Court is likewise unwilling to infer a conspiracy based almost entirely on the timing of

                                  26   Robinson’s alleged thievery.

                                  27          The district court decisions in Fluke Electronics Corporation v. CorDEX Instruments, Inc.,

                                  28   No. C12-2082JLR, 2013 WL 566949 (W.D. Wash. Feb. 13, 2013); Mee Industries, Inc. v.
                                                                                         10
                                   1   Adamson, No. 218CV003314CASJCX, 2018 WL 6136813 (C.D. Cal. July 27, 2018); and

                                   2   Calendar Research LLC v. StubHub, Inc., No. 2:17-CV-04062-SVW-SS, 2017 WL 10378336

                                   3   (C.D. Cal. Aug. 16, 2017) that Krypt cites in support of its position only highlight the lack of

                                   4   evidence here. In those cases, as here, an employee of the plaintiff was alleged to have stolen

                                   5   trade secrets and taken them to a different company. But all three cases are distinguished from the

                                   6   present one in at least one key respect: the company defendant was alleged to have received the

                                   7   relevant trade secrets. See Calendar Research, 2017 WL 10378336, at *4; Adamson, 2018 WL

                                   8   6136813, at *2; Fluke Elecs. Corp., 2013 WL 566949, at *4. In Adamson and Fluke, in fact, the

                                   9   complaint contained detailed allegations as to how the company defendant used the trade secrets.

                                  10   See Adamson, 2018 WL 6136813, at *2 (“[P]laintiff alleges that Adamson and GoFog have

                                  11   willfully and knowingly used the EES and EES charts in business with current and prospective

                                  12   clients. Plaintiff also alleges that Adamson took the MeeFog Pump Unit designs and used them to
Northern District of California
 United States District Court




                                  13   develop the fog pump system built and marketed by GoFog.”); Fluke Elecs. Corp., 2013 WL

                                  14   566949, at *4 (“Fluke has alleged that CorDEX is utilizing Fluke’s confidential information

                                  15   regarding sales opportunities in the Houston market to interfere with prospective Fluke business”

                                  16   and that CorDex “intentionally and without justification contacted and induced Fluke’s existing

                                  17   and potential customers to not contract with Fluke, but with CorDex.”) (internal quotation marks

                                  18   and citations omitted).

                                  19          Krypt’s cited cases also involved more direct evidence of the company defendant’s

                                  20   involvement in the alleged misappropriation. In Adamson, for instance, the defendant company

                                  21   was actually formed by the employee defendant after he allegedly stole the trade secrets;

                                  22   consequently, no inference as to the company’s involvement was necessary. See 2018 WL

                                  23   6136813, at *2. Additionally, in Calendar Research, StubHub first attempted to purchase the

                                  24   business at which the individual defendants worked, the assets of which were later acquired by

                                  25   plaintiff Calendar Research LLC. 2017 WL 10378336, at *1. It was only after that deal fell

                                  26   through that StubHub hired the individual defendants. Id. The court also noted that

                                  27   “[c]onversations between [the individual defendants] and StubHub demonstrate that at the time

                                  28   StubHub acquired the proprietary information of Calendar Research, StubHub knew that [the
                                                                                        11
                                   1   individual defendants] were no longer authorized to possess or disseminate that information.” Id.

                                   2   at *4. By contrast, there are no allegations—much less evidence—that Ropaar was even aware

                                   3   Robinson had allegedly obtained Krypt’s Confidential Information.

                                   4          The Court thus finds Krypt’s unsupported allegation that Robinson acted as Ropaar’s agent

                                   5   to be an “unreasonable inference,” which is insufficient to establish a jurisdictional fact on a

                                   6   motion to dismiss, see In re Gilead Scis. Sec. Litig., 536 F.3d at 1055.

                                   7          To be clear, the Court does not dispute that “stealing” Krypt’s Confidential Information,

                                   8   see Opp. at 9, would constitute an intentional act for the purposes of the purposeful direction

                                   9   analysis. The problem is that Krypt has failed adequately to allege that Ropaar, instead of

                                  10   Robinson alone, had a hand in stealing Krypt’s Confidential Information. Consequently, the only

                                  11   intentional act that Ropaar is alleged—and therefore presumed—to have committed is hiring

                                  12   Robinson.
Northern District of California
 United States District Court




                                  13          B.    Express Aiming
                                  14          “The second part of the Calder-effects test requires that the defendant’s conduct be

                                  15   expressly aimed at the forum.” Brayton Purcell LLP, 606 F.3d at 1129. Krypt argues that

                                  16   “Ropaar expressly aimed its conduct at California by using Krypt’s trade secrets to unlawfully

                                  17   compete with Krypt in California.” Opp. at 9. Krypt’s argument fails at the starting gate. As just

                                  18   explained, Krypt has not made a prima facie showing that Ropaar “used Krypt’s trade secrets” at

                                  19   all—let alone to “compete with Krypt in California.” Because Krypt has failed adequately to

                                  20   allege that Ropaar used or otherwise misappropriated Krypt’s Confidential Information, the Court

                                  21   does not reach the question of whether that conduct was expressly aimed at California. Moreover,

                                  22   Ropaar has submitted evidence that it has no current customers in California; that none of its

                                  23   employees are residents of California; and that it does not direct any of its marketing in toward the

                                  24   California market or any businesses in California. First Singh Decl. ¶¶ 4-5, 7. This

                                  25   uncontroverted evidence precludes any inference that Ropaar competes with Krypt “in California.”

                                  26          Below, however, the Court grants Plaintiff leave to amend the Complaint. The Court

                                  27   therefore pauses to address Krypt’s contention that Ropaar’s conduct was expressly aimed at

                                  28   California because it was “targeted at a plaintiff whom Ropaar knew to be a resident of
                                                                                         12
                                   1   California.” Opp. at 9. Krypt’s argument is based on the faulty premise that express aiming is

                                   2   satisfied “when the defendant is alleged to have engaged in wrongful conduct targeted at a

                                   3   plaintiff whom the defendant knows to be a resident of the forum state.” Washington Shoe Co. v.

                                   4   A-Z Sporting Goods Inc., 704 F.3d 668, 675 (9th Cir. 2012) (cited at Opp. 9). The Ninth Circuit

                                   5   cases that recited this proposition are no longer good law. Following the Supreme Court’s

                                   6   decision in Walden v. Fiore, 571 U.S. 277 (2014), the Ninth Circuit held that “mere satisfaction of

                                   7   the test outlined in Washington Shoe, without more, is insufficient to comply with due process.”

                                   8   Axiom Foods, 874 F.3d at 1070. In Walden, the Supreme Court considered whether a federal

                                   9   court in Nevada could exercise personal jurisdiction over DEA agents who seized cash from two

                                  10   Nevada residents at an airport in Georgia. 571 U.S. at 280-81. “[T]he Supreme Court rejected

                                  11   [the Ninth Circuit’s] conclusion that the defendants’ knowledge of the plaintiffs’ strong forum

                                  12   connections, plus the foreseeable harm the plaintiffs suffered in the forum, comprised sufficient
Northern District of California
 United States District Court




                                  13   minimum contacts.” Axiom Foods, 874 F.3d at 1069–70 (internal quotation marks and citation

                                  14   omitted). As the Supreme Court explained, the “minimum contacts analysis looks to the

                                  15   defendant’s contacts with the forum State itself, not the defendant’s contacts with persons who

                                  16   reside there.” Walden, 571 U.S. at 285. As a result, “a defendant’s relationship with a plaintiff or

                                  17   third party, standing alone, is an insufficient basis for jurisdiction.” Id. at 286; see also id. at 290

                                  18   (“[M]ere injury to a forum resident is not a sufficient connection to the forum.”). Should Krypt

                                  19   choose to amend its Complaint, it must take heed of these principles from Walden and its progeny.

                                  20           Finally, the Court considers whether the lone intentional act Ropaar is alleged to have

                                  21   committed—hiring Robinson—meets the express aiming requirement. Krypt, having focused on

                                  22   its theory that Ropaar misappropriated Krypt’s trade secrets, does not brief this issue. In any

                                  23   event, the Court rejects on the merits the possibility that Ropaar’s hiring of Robinson is a

                                  24   sufficient basis for personal jurisdiction.

                                  25           “The proper question” under the expressly-aimed prong of the Calder-effects test is

                                  26   “whether the defendant’s conduct connects him to the forum in a meaningful way.” Walden, 571

                                  27   U.S. at 290. In particular, as alluded to above, the connection “must arise out of contacts that the

                                  28   defendant himself creates with the forum State” and not the contacts of a third party with whom
                                                                                          13
                                   1   the defendant is associated. Id. at 284 (emphasis in original). Again, Ropaar is headquartered in

                                   2   Texas and has attested that it does not conduct or seek to conduct business in California.

                                   3   Robinson is and was a resident of Arkansas during the entire period of his employment with

                                   4   Krypt. In other words, then, a Texas company with no business presence in California (Ropaar)

                                   5   hired an Arkansas resident (Robinson). The mere fact that Robinson worked for a California-

                                   6   based company and occasionally “provided services in California,” Compl. ¶ 41, before joining

                                   7   Ropaar is insufficient to connect Ropaar to California in a meaningful way. Robinson’s prior

                                   8   work for Krypt in California is precisely the kind of “random, fortuitous, or attenuated” contact

                                   9   that a defendant “makes by interacting with other persons affiliated with the State.” Walden, 571

                                  10   U.S. at 286. Under clear Supreme Court precedent, such a contact does not suffice to support

                                  11   personal jurisdiction over Ropaar in California. Id.; see also id. at 291 (summarily rejecting

                                  12   allegation that “some of the cash seized [from respondents] in Georgia ‘originated’ in Nevada”
Northern District of California
 United States District Court




                                  13   because “that attenuated connection was not created by petitioner, and the cash was in Georgia,

                                  14   not Nevada, when petitioner seized it”).

                                  15          Thus, the Court finds that Krypt has failed to meet its burden of showing that Ropaar

                                  16   committed an intentional act that was expressly aimed at California. Because that failure is

                                  17   dispositive, the Court need not reach the third prong of the Calder-effects test. Ropaar’s motion to

                                  18   dismiss the two claims against it for lack of personal jurisdiction is, therefore, GRANTED.

                                  19          C.    Leave to Amend
                                  20          The Court must now decide whether leave to amend is warranted. Leave ordinarily must

                                  21   be granted unless one or more of the following factors is present: (1) undue delay, (2) bad faith or

                                  22   dilatory motive, (3) repeated failure to cure deficiencies by amendment, (4) undue prejudice to the

                                  23   opposing party, and (5) futility of amendment. Foman v. Davis, 371 U.S. 178, 182 (1962); see

                                  24   also Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (discussing

                                  25   Foman factors). Ropaar opposes leave to amend on the ground that amendment would be futile.

                                  26   See Mot. at 6. However, the Court cannot agree that “there is simply no argument personal

                                  27   jurisdiction can exist under any theory.” Id. Krypt is at least entitled to an opportunity to bolster

                                  28   its theory that Ropaar worked “in concert” with Robinson or otherwise engaged in the alleged
                                                                                         14
                                   1   misappropriation. See Opp. at 16. Considering Federal Rule of Civil Procedure 15’s “policy of

                                   2   favoring amendments to pleadings” and the “extreme liberality” with which it is applied in this

                                   3   Circuit, United States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981), the Court grants leave to

                                   4   amend.

                                   5   IV.      ORDER
                                   6            For the foregoing reasons, Ropaar’s motion to dismiss is GRANTED WITH LEAVE TO

                                   7   AMEND. Any amended complaint is due by February 7, 2020. Krypt is directed to file a redlined

                                   8   complaint as an attachment to its amended complaint. Leave to amend is restricted to the defects

                                   9   discussed in this Order and in Ropaar’s motion; Krypt may not add new parties or claims without

                                  10   obtaining prior express leave of the Court. The Court is mindful, however, that Defendant

                                  11   Robinson has filed a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). See

                                  12   ECF 28. In the event the Court grants that motion with leave to amend, Krypt may request a
Northern District of California
 United States District Court




                                  13   continuance of the deadline to file its amended complaint.

                                  14

                                  15   Dated: January 2, 2020

                                  16                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  17                                                   United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       15
